18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                    Pg 1 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                    Pg 2 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                    Pg 3 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                    Pg 4 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                    Pg 5 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                    Pg 6 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                    Pg 7 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                    Pg 8 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                    Pg 9 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                   Pg 10 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                   Pg 11 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                   Pg 12 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                   Pg 13 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                   Pg 14 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                   Pg 15 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                   Pg 16 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                   Pg 17 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                   Pg 18 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                   Pg 19 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                   Pg 20 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                   Pg 21 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                   Pg 22 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                   Pg 23 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                   Pg 24 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                   Pg 25 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                   Pg 26 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                   Pg 27 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                   Pg 28 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                   Pg 29 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                   Pg 30 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                   Pg 31 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                   Pg 32 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                   Pg 33 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                   Pg 34 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                   Pg 35 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                   Pg 36 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                   Pg 37 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                   Pg 38 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                   Pg 39 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                   Pg 40 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                   Pg 41 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                   Pg 42 of 43
18-14189-mew   Doc 1   Filed 12/28/18 Entered 12/28/18 12:08:40   Main Document
                                   Pg 43 of 43
